   Case 2:17-cv-00645-MHT-SMD Document 62 Filed 07/08/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES L. ROBINSON,                 )
                                   )
     Petitioner,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           2:17cv645-MHT
                                   )                (WO)
WANDA LIGHTNER, et al.,            )
                                   )
     Respondents.                  )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United         States      Magistrate        Judge's

recommendation (doc. no. 60) is adopted.

    (2) The petition for writ of habeas corpus (doc.

no. 1) is dismissed as moot.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket     as   a   final    judgment

pursuant   to   Rule   58   of    the     Federal    Rules   of   Civil

Procedure.
Case 2:17-cv-00645-MHT-SMD Document 62 Filed 07/08/20 Page 2 of 2



This case is closed.

DONE, this the 8th day of July, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
